Being unable to agree with the majority, I respectfully dissent.
The majority concludes that the language in the separation agreement is sufficient to eliminate appellant as the beneficiary of both the life insurance policy and retirement account notwithstanding the fact that no subsequent specific change of beneficiary was filed. I disagree. *Page 14 
The majority distinguishes Grelle v. Nationwide Life Ins.Co. (1979), 63 Ohio App. 2d 144, 17 O.O.3d 338, 409 N.E.2d 1056, from the instant case on the basis that the separation agreement in Grelle did not include a specific reference to the insurance policies at issue. I do not construe Grelle so narrowly. InGrelle, this court found that in order for a separation agreement to effect a change of beneficiaries, the separation agreement must make "a specific reference to or statement of elimination of the spouse as beneficiary" and must, at the very least, include the words "life insurance beneficiary" as an expression of the divorcing parties' intention to eliminate each other's beneficial interests in each other's life insurance policy.Id. at 148, 17 O.O.3d at 341, 409 N.E.2d at 1059. I do not find any indication in Grelle that a "specific reference to or statement of elimination of the spouse as beneficiary" would not have been required had the separation agreement specifically referred to the insurance policies. Indeed, this court recognized that the broad language contained in the separation agreement, which manifested an intent that neither party was to succeed to any property of any nature upon the death of the other, could readily have been construed as including insurance policies or proceeds. Thus, my reading of Grelle compels the conclusion that even if the separation agreement had contained a specific reference to the insurance policies, but otherwise contained no language specifically indicating an intention to eliminate the spouse as beneficiary of the policies, the separation agreement would still not have been construed as effecting the elimination of the spouse as beneficiary under the policies.
Moreover, I conclude that the holdings of this court inRichardson v. BancOhio (Oct. 11, 1990), Franklin County, No. 90AP-283, unreported, 1990 WL 152929, and the Sixth District Court of Appeals in Campbell v. Campbell (Apr. 19, 1991), Lucas App. No. L-90-105, unreported, 1991 WL 59904, serve only to strengthen my reading of Grelle. In Richardson, the divorce decree specifically addressed the issue of the trust; however, this court held that the specific words "trust beneficiary" were necessary to eliminate the former spouse as beneficiary. Similarly, in Campbell, the separation agreement specifically expressed the parties' intention that both were to retain an individual life insurance policy, free and clear of any claims of the other. The Campbell court followed Grelle and held that the separation agreement only eliminated ownership rights in the policies and absent the words "life insurance beneficiary" did not eliminate the rights the other spouse might retain as beneficiary.
Thus, I construe Grelle, Richardson, and Campbell to require that even those separation agreements that specifically address the asset in question must include the word "beneficiary" to effectuate the elimination of the former spouse as beneficiary. Although the separation agreement at issue contains clauses specifically referring to the retirement account and life insurance policy, there is no *Page 15 
specific reference to or statement of elimination of appellant as the beneficiary of either the insurance policy or the retirement account. The word "beneficiary" does not appear in either clause. Thus, I conclude that the separation agreement fails to express an intent to eliminate appellant as the beneficiary under Lisa Lelux's life insurance policy or retirement account. Accordingly, I would sustain appellant's assignment of error and reverse and remand the cause to the Franklin County Court of Common Pleas for further proceedings.